DETAILED ACTION
This office action is in response to the communication received on December 29, 2021 concerning application No. 16/765,327 filed on May 19, 2020.
	Claims 1-18 are currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 12/29/2021 regarding the claim rejections under 35 USC 101 have been fully considered, but are not persuasive. In response to the applicant’s arguments on pg. 12 that “determining a start/end location using the ultrasound probe tracker” is not an abstract idea, examiner respectfully disagrees. The “determining a user-defined start/end location for the ultrasound probe by determining…” is considered an abstract idea because under its broadest reasonable interpretation, it covers performance of the limitation in the mind. For example, “obtaining” in the context of this claim encompasses the user viewing where the probe is currently located and making a mental note of the location in order to define the start/end location. The ultrasound probe tracker is considered an additional element not part of the abstract idea and is addressed under steps 2A part 2 and 2B. In regards to applicant’s arguments on pg. 12 that “the claims as a whole do not encompass an abstract idea itself”, examiner respectfully disagrees. The claim when considered in combination, still only amount to data gathering, mere instructions to apply the ideas on a computer and extra-solution activity. For at least these reasons the 35 USC 101 rejection stands.
Applicant’s arguments filed 12/29/2021 regarding the claim rejections under 35 USC 112 have been fully considered. The amendments to the claims have been entered and overcome the 35 USC 112 rejection of claims 1, 3, 4, 5, 7, 8, 9, 10, 11, 12, and 15 previously set forth. In regards to applicants arguments at the end of pg. 14 to the beginning of pg. 15 regarding “performing the ultrasound imaging process”, applicants arguments overcome the 35 USC 112 rejection previously applied. The 35 USC 112 rejection of claim 9 is withdrawn.
Applicant’s arguments, see pg. 15-16 regarding the claim rejections under 35 USC 102, filed 12/29/2021, with respect to claims 1, 9, 11, 12, and 15 have been fully considered. Applicant’s arguments overcome the 35 USC 102 rejection of claims 1, 9, 11, 12, and 15 set forth in the previous office action.  The 35 USC 102 rejection of claims 1, 9, 11, 12, and 15 set forth in the previous office action has been withdrawn. 
Applicant’s arguments, see pg. 16-18 regarding the claim rejections under 35 USC 103, filed 12/29/2021, with respect to claim 2 have been fully considered. Applicant’s arguments overcome the 35 USC 103 rejection of claim 2 set forth in the previous office action.  The 35 USC 103 rejection of claim 2 set forth in the previous office action has been withdrawn. 
Applicant’s arguments, see pg. 18 regarding the claim rejections under 35 USC 103, filed 12/29/2021, with respect to claim 3 have been fully considered. Applicant’s arguments overcome the 35 USC 103 rejection of claim 3 set forth in the previous office action.  The 35 USC 103 rejection of claim 3 set forth in the previous office action has been withdrawn. Although the specific paragraph [0071] of Toji does not teach claim 3 other sections of Toji teach claim 3 as recited. Please see the rejection of claim 3 below for further explanation. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“volume defining unit” in claims 12, 14 and 15
“determining unit” in claims 12, 13 and 15
“monitoring unit” in claims 12 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purpose of examination the “volume defining unit” is discussed on pg. 29 of the specification and is described as a processor for carrying out the claimed function, but no algorithm is disclosed for the claimed function, “determining unit” is discussed on pg. 29 of the specification and is described as a processor for carrying out the claimed function, but no algorithm is disclosed for the claimed function, and “monitoring unit” is discussed on pg. 29 of the specification and is described as a processor for carrying out the claimed function, but no algorithm is disclosed for the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim language used invoked 112(f) interpretation of the claims as seen in the above interpretation section. The language in the specification discloses the volume defining unit, determining unit, and monitoring unit as a processor for carrying out the claimed function, but no algorithm is disclosed for the claimed function, therefore the claims are seen as lacking written description. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “volume defining unit”, “determining unit”, and monitoring unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The language in the specification discloses the volume defining unit, determining unit, and monitoring unit as a processor for carrying out the claimed function, but no algorithm is disclosed for the claimed function, therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 11, 12, and 15 recite “obtaining a user-defined start location for the ultrasound probe…by determining a location at which the user has positioned the ultrasound probe, to mark the start location of the ultrasound imaging process, as the user-defined start location”.
The limitation of obtaining a user-defined start location is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “obtaining” in the context of this claim encompasses the user viewing where the probe is currently located and making a mental note of the location in order to define the start location. If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Additionally, the step of obtaining a user-defined end location is a step that, under its broadest reasonable interpretation, covers performance of the limitation in the mind for the same reasons as obtaining the start location. The additional step of “defining a volume between the start location and the end location” is also a step that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example a user can mentally outline a volume between the obtained start location and the obtained end location that is considered the defined volume. The additional step of “determining guidance instructions for specifying a planned movement of the ultrasound probe from the user-defined start location to the user-defined end location” is also a step that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example a user can mentally determine a path between the start and end location that an ultrasound probe will follow. Lastly, the additional step of “monitoring…an actual movement of the ultrasound probe with respect to the volume to determine whether the user is adhering to the guidance instructions” is a step that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a user can mentally observe the current location of the ultrasound probe and determine whether it is located on the mentally determined path or if it has moved away from the mentally determined path. 
The judicial exception is not integrated into a practical application. The additional elements of claims 1, 11, 12, and 15 are an ultrasound probe tracker and an ultrasound probe guidance system.  The ultrasound probe tracker does not amount to a particular machine because no particular type of tracker is recited an its involvement is extra-solution activity since it is used in a data gathering step (see MPEP 2106.05 (b)). The ultrasound probe guidance system is recited at a high-level of generality such that it amounts to no more than mere instruction to apply the exception using a generic computer component (pg. 29, lines 19-23 discloses the guidance system 110 is comprised of multiple separate processors generically recited). For claim 15, the recitation of an ultrasound imaging system including a probe, probe tracker, and probe guidance system does not recite any particular type of system, therefore claim 15 encompasses any probe and tracker with a computer which does not amount to a particular machine. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The ultrasound probe tracker has been determined to be well-understood, routine, and conventional activity in the field. Ultrasound probe trackers are widely known in the art as evidence by pg. 1, lines 21-22 of the present applications specification, “known ultrasound probe trackers include electro-magnetic or optical tracking systems and transducer-based tracking systems”. Next, the additional element of using an ultrasound guidance system to determine guidance instructions amounts to no more than mere instructions to apply the exception using a generic computer component as discussed above. Mere instruction to apply an exception using a generic computer component cannot provide inventive step. For claim 15, the combination of a probe and a tracker with a computer has been determined to be well-understood, routine, and conventional activity in the field. the combination of a probe and a tracker with a computer are widely known in the art as evidenced by Foroughi et al. (US 20110237945), [0036] discloses “as known in the art, an ultrasound probe is often tracked in navigation/guidance systems to provide spatial information”.  For these reasons, the additional elements do not result in the claim, as a whole, amounting to significantly more than the judicial exception. 
Claim 2 recites elements that further limit the abstract idea of determining guidance instructions by performing steps that can be performed in the mind. For example user can mentally determine a maximum allowable duration as evidenced by claim 4, mentally determine a distance between the start and end locations and then mentally determine the speed by dividing the distance by the maximum allowable duration.
 Claims 3 and 14 recites elements that further limit the abstract idea of monitoring an actual movement of the ultrasound by performing steps that can be performed in the mind. For example a user can mentally locate the current location of the ultrasound probe to determine a distance between the current location and the start location, mentally count the time that has elapsed, mentally divide the distance to the current location by the elapsed time to determine the average speed and mentally compare the average speed to the determined minimum speed. 
Claims 4 and 16-18 further limit the abstract idea of determining the maximum allowable duration by merely specifying where the duration is determined from.
Claim 5 recites the additional abstract idea of determining a progress of the ultrasound imaging probes which can be done mentally and further displaying the progress of the ultrasound imaging process to the user which is also considered a mental step as cited by Electric Power Group v. Alstom which states mental processes include “collecting information, analyzing it, and displaying certain results of the collection and analysis”, (See MPEP 2106.04(a)(2)(III)(A)). 
Claim 6 further limits the abstract idea of determining guidance instructions by determining a recommended path of movement of the ultrasound probe which is a step that can be done mentally or by hand.
Claim 7 recites the additional abstract ideas of determining a current location of the ultrasound probe which can be done mentally and determining whether the current location is on the recommended path which can be done mentally.
Claim 8 recites the additional step of capturing ultrasound images as the ultrasound probe is moved. The additional step of capturing images does not integrate the judicial exception into a practical application because the step is only a tangential addition to the claim and is therefore considered extra-solution activity. The additional step of capturing ultrasound images as the ultrasound probe is moved does not result in the claim, as a whole, amounting to significantly more than the judicial exception because capturing ultrasound images is seen as being well-understood, routine, and conventional in the field as evidenced by (US 2040243668), [0052] discloses during insertion of a probe signals are received and then “processed according to techniques known in the art, to produce a sequence of two-dimensional images”. For this reason, the additional step does not result in the claim, as a whole, amounting to significantly more than the judicial exception.
Claim 9 recites the additional abstract ideas of determining when the ultrasound probe is located at the user-defined start location and both the user-defined start and end locations have been obtained and in response performing the ultrasound image process which can be done mentally. 
Claims 10 and 14 recite the additional abstract ideas of obtaining a user defined intermediate location and determining a guidance instruction from the start location, through the intermediate location and to the end location which can be done mentally.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-8, 11, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachaine et al. (US 20090024030, as cited in applicant’s 05/19/2020 IDS, hereinafter Lachaine) in view of Kadoury et al. (US 20140193053, hereinafter Kadoury) and Rothberg (US 20190059851).
Regarding claim 1, Lachaine teaches a method of guiding a user of an ultrasound imaging system during an ultrasound imaging process of a volume (Abstract), wherein the ultrasound imaging system comprises a hand-held ultrasound probe ([0021] discloses the operator moves the probe meaning the probe is hand-held) and an ultrasound probe tracker (0012] and [0020]-[0021], “tracking system”) adapted to obtain a location of the ultrasound probe ([0020] discloses systems for tracking the probe and [0021] discloses “the tracking system”), and an ultrasound probe guidance system (the electronic circuitry of system 500 in fig. 5) the method comprising: 
determining guidance instructions for specifying a planned movement of the ultrasound probe ([0026] discloses extracting a suggested scan path 400 which also correlates to the scan paths 100 in fig. 1-2 and 300 in fig. 3); and 
during the ultrasound imaging process of the volume subsequent to determining the guidance instructions, monitoring, using the ultrasound probe tracker, an actual movement of the ultrasound probe with respect to the volume to determine whether the user is adhering to the guidance instructions ([0021] discloses tracking the ultrasound probe and displaying a probe representation 200 in fig. 2 which is updated in real-time in order to help the operator see how close the current probe position is relative to the suggested path 100. Because the suggested path 100 has already been generated the monitoring is occurring subsequent to the guidance instruction determination and the volume is the patient P in fig. 1-3).
Lachaine does not specifically teach obtaining a user-defined start location for the ultrasound probe using the ultrasound probe tracker, by determining a location at which the user has positioned the ultrasound probe, to mark the start location of the ultrasound image process, as the user-defined start location; obtaining a user-defined end location for the ultrasound probe using the ultrasound probe tracker, by determining a location at which the user has positioned the ultrasound probe, to mark the end locations, as the end location.
However,
Kadoury in a similar field of endeavor teaches obtaining a user-defined start location for the ultrasound probe using the ultrasound probe tracker ([0065] discloses using sensor 123 to determine the position of the probe 122 at position 402), by determining a location at which the user has positioned the ultrasound probe, to mark the start location of the ultrasound image process, as the user-defined start location ([0055], 306 in fig. 3 discloses having the user position a probe at a first location and in 308 obtaining a tracking pose of the probe in the first probe position. The first position corresponds to position 402 in fig. 4); 
obtaining a user-defined end location for the ultrasound probe using the ultrasound probe tracker ([0065] discloses using sensor 123 to determine the position of the probe 122 at position 404), by determining a location at which the user has positioned the ultrasound probe, to mark the end locations, as the end location ([0055], 310 in fig. 3 discloses having the user position the probe at a second location and in 312 obtaining a tracking pose of the probe in the second position. The second position corresponds to position 404 in fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Lachaine to obtain a user-defined start location for the ultrasound probe using the ultrasound probe tracker and obtain a user-defined end location for the ultrasound probe using the ultrasound probe tracker. The motivation to apply the known technique of obtaining a user-defined start location for the ultrasound probe using the ultrasound probe tracker and obtaining a user-defined end location for the ultrasound probe using the ultrasound probe tracker of Kadoury to the method of Lachaine would be to allow for the predictable results of having the user define the region of the subject in which imaging is to be performed, thereby reducing the amount of time of the procedure because only the area of interest to the user is being imaged.
Lachaine in view of Kadoury does not specifically teach defining a volume between the start location and the end location as the volume to be imaged; and determining guidance instructions for specifying a planned movement of the ultrasound probe from the user-defined start location to the user-defined end location, with respect to the volume to be imaged using the ultrasound probe guidance system.
However,
Rothberg in a similar field of endeavor teaches defining a volume between the start location and the end location as the volume to be imaged ([0061] and fig. 1 discloses the path 107 between start point 109 and end point 111 covers the anatomical area 105 which is considered the volume to be imaged); and
determining guidance instructions for specifying a planned movement of the ultrasound probe from the start location to the end location, with respect to the volume to be imaged ([0015] discloses “determine the predetermined path” and [0060] discloses the predetermined path 107 in fig. 1 includes instructions for moving the probe from start point 109 to end point 111) using the ultrasound probe guidance system ([0127] discloses the ultrasound system 1200 in fig. 12 performs the processes described in the disclosure and [0126] discloses the host device 1104 includes processing elements that provide instructions for moving the probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Lachaine in view of Kadoury to define a volume between the start location and the end location as the volume to be imaged and determine guidance instructions for specifying a planned movement of the ultrasound probe from the user-defined start location to the user-defined end location, with respect to the volume to be imaged using the ultrasound probe guidance system. The motivation to apply the known technique of defining a volume between the start location and the end location as the volume to be imaged and determining guidance instructions for specifying a planned movement of the ultrasound probe from the start location to the end location, with respect to the volume to be imaged of Rothberg to the method of Lachaine in view of Kadoury would be to allow for the predictable results of ensuring the operator moved the probe over specific anatomy of interest located between the start and end locations. 
Regarding claim 5, Lachaine in view of Kadoury and Rothberg teaches the method of claim 1, as set forth above. Lachaine further teaches a step of determining a progress of the ultrasound imaging process based on the monitored movement of the ultrasound probe during the ultrasound imaging process, the start location and the end location, wherein the method further comprises a step of displaying the progress of the ultrasound imaging process to the user ([0021] discloses displaying a probe representation 200 in fig. 2 and is updated in real time as the operator moves the probe in order to determine how close the probe is to the suggested path 100. By displaying the current position of the probe in relation to the suggested path the progress of the imaging process is determined in relation to the start location (beginning of the suggested path) and end location (end of the suggested path)).
Regarding claim 6, Lachaine in view of Kadoury and Rothberg teaches the method of claim 1, as set forth above. Lachaine further teaches the step of determining guidance instructions comprises determining a recommended path of movement of the ultrasound probe ([0026] discloses extracting a suggested scan path 400 which also correlates to the scan paths 100 in fig. 1-2 and 300 in fig. 3. The abstract discloses the suggested path is for the ultrasound probe). 
Regarding claim 7, Lachaine in view of Kadoury and Rothberg teaches the method of claim 6, as set forth above. Lachaine further teaches the step of monitoring the actual movement of the ultrasound probe during the ultrasound imaging process comprises:
determining a current location of the ultrasound probe ([0020]-[0021] discloses tracking the probe and displaying a probe representation 200 that shows the current position of the probe); and determining whether the current location is on the recommended path of movement as to determine whether the user is adhering to the guidance instructions ([0021] discloses by displaying the probe representation 200 in fig. 2 it is determined how close the current probe position is relative to the suggested path 100).
Regarding claim 8, Lachaine in view of Kadoury and Rothberg teaches the method of claim 1, as set forth above. Lachaine further teaches capturing ultrasound images as the ultrasound probe is moved from the start location to the end location ([0019] discloses “obtain a three-dimensional scan which includes the intended treatment region by visually reproducing the intended scanning path 100 on the patient’s skin” ). As set forth above, Kadoury teaches it is well known in the art to have the identified locations be user-defined. 
Regarding claim 11, Lachaine teaches a computer program product comprising a computer-readable storage media having encode thereon a computer-executable program for implementing when run on a computer ([0029] “processor 515 which implements the functionality of the present invention in hardware or software, or in combination of both on a general-purpose computer”), the a method of:
guiding a user of an ultrasound imaging system during an ultrasound imaging process of a volume (Abstract), wherein the ultrasound imaging system comprises a hand-held ultrasound probe ([0021] discloses the operator moves the probe meaning the probe is hand-held) and an ultrasound probe tracker ([0012] and [0020]-[0021], “tracking system”) adapted to obtain a location of the ultrasound probe ([0020] discloses systems for tracking the probe and [0021] discloses “the tracking system”), and an ultrasound probe guidance system (the electronic circuitry of system 500 in fig. 5) the method comprising: 
determining guidance instructions for specifying a planned movement of the ultrasound probe ([0026] discloses extracting a suggested scan path 400 which also correlates to the scan paths 100 in fig. 1-2 and 300 in fig. 3); and 
during the ultrasound imaging process of the volume subsequent to determining the guidance instructions, monitoring, using the ultrasound probe tracker, an actual movement of the ultrasound probe with respect to the volume to determine whether the user is adhering to the guidance instructions ([0021] discloses tracking the ultrasound probe and displaying a probe representation 200 in fig. 2 which is updated in real-time in order to help the operator see how close the current probe position is relative to the suggested path 100. Because the suggested path 100 has already been generated the monitoring is occurring subsequent to the guidance instruction determination and the volume is the patient P in fig. 1-3).
Lachaine does not specifically teach obtaining a user-defined start location for the ultrasound probe using the ultrasound probe tracker, by determining a location at which the user has positioned the ultrasound probe, to mark the start location of the ultrasound image process, as the user-defined start location; obtaining a user-defined end location for the ultrasound probe using the ultrasound probe tracker, by determining a location at which the user has positioned the ultrasound probe, to mark the end locations, as the end location.
However,
Kadoury in a similar field of endeavor teaches obtaining a user-defined start location for the ultrasound probe using the ultrasound probe tracker ([0065] discloses using sensor 123 to determine the position of the probe 122 at position 402), by determining a location at which the user has positioned the ultrasound probe, to mark the start location of the ultrasound image process, as the user-defined start location ([0055], 306 in fig. 3 discloses having the user position a probe at a first location and in 308 obtaining a tracking pose of the probe in the first probe position. The first position corresponds to position 402 in fig. 4); 
obtaining a user-defined end location for the ultrasound probe using the ultrasound probe tracker ([0065] discloses using sensor 123 to determine the position of the probe 122 at position 404), by determining a location at which the user has positioned the ultrasound probe, to mark the end locations, as the end location ([0055], 310 in fig. 3 discloses having the user position the probe at a second location and in 312 obtaining a tracking pose of the probe in the second position. The second position corresponds to position 404 in fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program disclosed by Lachaine to obtain a user-defined start location for the ultrasound probe using the ultrasound probe tracker and obtain a user-defined end location for the ultrasound probe using the ultrasound probe tracker. The motivation to apply the known technique of obtaining a user-defined start location for the ultrasound probe using the ultrasound probe tracker and obtaining a user-defined end location for the ultrasound probe using the ultrasound probe tracker of Kadoury to the computer program of Lachaine would be to allow for the predictable results of having the user define the region of the subject in which imaging is to be performed, thereby reducing the amount of time of the procedure because only the area of interest to the user is being imaged.
Lachaine in view of Kadoury does not specifically teach defining a volume between the start location and the end location as the volume to be imaged; and determining guidance instructions for specifying a planned movement of the ultrasound probe from the user-defined start location to the user-defined end location, with respect to the volume to be imaged using the ultrasound probe guidance system.
However,
Rothberg in a similar field of endeavor teaches defining a volume between the start location and the end location as the volume to be imaged ([0061] and fig. 1 discloses the path 107 between start point 109 and end point 111 covers the anatomical area 105 which is considered the volume to be imaged); and
determining guidance instructions for specifying a planned movement of the ultrasound probe from the start location to the end location, with respect to the volume to be imaged ([0015] discloses “determine the predetermined path” and [0060] discloses the predetermined path 107 in fig. 1 includes instructions for moving the probe from start point 109 to end point 111) using the ultrasound probe guidance system ([0127] discloses the ultrasound system 1200 in fig. 12 performs the processes described in the disclosure and [0126] discloses the host device 1104 includes processing elements that provide instructions for moving the probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program disclosed by Lachaine in view of Kadoury to define a volume between the start location and the end location as the volume to be imaged and determine guidance instructions for specifying a planned movement of the ultrasound probe from the user-defined start location to the user-defined end location, with respect to the volume to be imaged using the ultrasound probe guidance system. The motivation to apply the known technique of defining a volume between the start location and the end location as the volume to be imaged and determining guidance instructions for specifying a planned movement of the ultrasound probe from the start location to the end location, with respect to the volume to be imaged of Rothberg to the computer program of Lachaine in view of Kadoury would be to allow for the predictable results of ensuring the operator moved the probe over specific anatomy of interest located between the start and end locations. 
Regarding claim 12, Lachaine teaches an ultrasound probe guidance system (the electronic circuitry of system 500 in fig. 5) for an ultrasound imaging system a handheld ultrasound probe ([0021] discloses the operator moves the probe meaning the probe is hand-held) and an ultrasound probe tracker (0012] and [0020]-[0021], “tracking system”) adapted to obtain a location of the ultrasound probe ([0020] discloses systems for tracking the probe and [0021] discloses “the tracking system”), the ultrasound probe guidance system comprising:
a determining unit (the electronic circuitry of system 500 in fig. 5) adapted to determine guidance instructions for specifying a planned movement of the ultrasound probe ([0026] discloses extracting a suggested scan path 400 which also correlates to the scan paths 100 in fig. 1-2 and 300 in fig. 3); and 
a monitoring unit (the electronic circuitry of system 500 in fig. 5) adapted to during a subsequent ultrasound imaging process, monitor, using the ultrasound probe tracker, an actual movement of the ultrasound probe with respect to the volume to determine whether the user is adhering to the guidance instructions ([0021] discloses tracking the ultrasound probe and displaying a probe representation 200 in fig. 2 which is updated in real-time in order to help the operator see how close the current probe position is relative to the suggested path 100. Because the suggested path 100 has already been generated the monitoring is occurring subsequent to the guidance instruction determination and the volume is the patient P in fig. 1-3).
Lachaine does not specifically teach a volume defining unit adapted to: obtain a user-defined start location for the ultrasound probe using the ultrasound probe tracker, by determining a location at which the user has positioned the ultrasound probe, to mark the start location of the ultrasound image process, as the user-defined start location; obtain a user-defined end location for the ultrasound probe using the ultrasound probe tracker, by determining a location at which the user has positioned the ultrasound probe, to mark the end locations, as the end location.
However,
Kadoury in a similar field of endeavor teaches a volume defining unit (the electronic circuitry of system 100 in fig. 1) adapted to: obtain a user-defined start location for the ultrasound probe using the ultrasound probe tracker ([0065] discloses using sensor 123 to determine the position of the probe 122 at position 402), by determining a location at which the user has positioned the ultrasound probe, to mark the start location of the ultrasound image process, as the user-defined start location ([0055], 306 in fig. 3 discloses having the user position a probe at a first location and in 308 obtaining a tracking pose of the probe in the first probe position. The first position corresponds to position 402 in fig. 4); 
obtain a user-defined end location for the ultrasound probe using the ultrasound probe tracker ([0065] discloses using sensor 123 to determine the position of the probe 122 at position 404), by determining a location at which the user has positioned the ultrasound probe, to mark the end locations, as the end location ([0055], 310 in fig. 3 discloses having the user position the probe at a second location and in 312 obtaining a tracking pose of the probe in the second position. The second position corresponds to position 404 in fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lachaine to obtain a user-defined start location for the ultrasound probe using the ultrasound probe tracker and obtain a user-defined end location for the ultrasound probe using the ultrasound probe tracker. The motivation to apply the known technique of obtaining a user-defined start location for the ultrasound probe using the ultrasound probe tracker and obtaining a user-defined end location for the ultrasound probe using the ultrasound probe tracker of Kadoury to the system of Lachaine would be to allow for the predictable results of having the user define the region of the subject in which imaging is to be performed, thereby reducing the amount of time of the procedure because only the area of interest to the user is being imaged.
Lachaine in view of Kadoury does not specifically teach defining a volume between the user-defined start location and the user-defined end location as the volume to be imaged; and determining guidance instructions for specifying a planned movement of the ultrasound probe from the user-defined start location to the user-defined end location, with respect to the volume to be imaged using the ultrasound probe guidance system.
However,
Rothberg in a similar field of endeavor teaches defining a volume between the start location and the end location as the volume to be imaged ([0061] and fig. 1 discloses the path 107 between start point 109 and end point 111 covers the anatomical area 105 which is considered the volume to be imaged); and
determining guidance instructions for specifying a planned movement of the ultrasound probe from the start location to the end location, with respect to the volume to be imaged ([0015] discloses “determine the predetermined path” and [0060] discloses the predetermined path 107 in fig. 1 includes instructions for moving the probe from start point 109 to end point 111) using the ultrasound probe guidance system ([0127] discloses the ultrasound system 1200 in fig. 12 performs the processes described in the disclosure and [0126] discloses the host device 1104 includes processing elements that provide instructions for moving the probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lachaine in view of Kadoury to define a volume between the start location and the end location as the volume to be imaged and determine guidance instructions for specifying a planned movement of the ultrasound probe from the user-defined start location to the user-defined end location, with respect to the volume to be imaged using the ultrasound probe guidance system. The motivation to apply the known technique of defining a volume between the start location and the end location as the volume to be imaged and determining guidance instructions for specifying a planned movement of the ultrasound probe from the start location to the end location, with respect to the volume to be imaged of Rothberg to the system of Lachaine in view of Kadoury would be to allow for the predictable results of ensuring the operator moved the probe over specific anatomy of interest located between the start and end locations. 
Regarding claim 15, Lachaine teaches an ultrasound imaging system (the electronic circuitry of system 500 in fig. 5) comprising: 
an ultrasound probe ([0021] discloses the operator moves the probe meaning the probe, the probe is also represented by probe 200 in fig. 2);
an ultrasound probe tracker (0012] and [0020]-[0021], “tracking system”); and 
an ultrasound probe guidance system (the electronic circuitry of system 500 in fig. 5);
a determining unit (the electronic circuitry of system 500 in fig. 5) adapted to determine guidance instructions for specifying a planned movement of the ultrasound probe ([0026] discloses extracting a suggested scan path 400 which also correlates to the scan paths 100 in fig. 1-2 and 300 in fig. 3); and 
a monitoring unit (the electronic circuitry of system 500 in fig. 5) adapted to during a subsequent ultrasound imaging process, monitor, using the ultrasound probe tracker, an actual movement of the ultrasound probe with respect to the volume to determine whether the user is adhering to the guidance instructions ([0021] discloses tracking the ultrasound probe and displaying a probe representation 200 in fig. 2 which is updated in real-time in order to help the operator see how close the current probe position is relative to the suggested path 100. Because the suggested path 100 has already been generated the monitoring is occurring subsequent to the guidance instruction determination and the volume is the patient P in fig. 1-3).
Lachaine does not specifically teach a volume defining unit adapted to: obtain a user-defined start location for the ultrasound probe using the ultrasound probe tracker, by determining a location at which the user has positioned the ultrasound probe, to mark the start location of the ultrasound image process, as the user-defined start location; obtain a user-defined end location for the ultrasound probe using the ultrasound probe tracker, by determining a location at which the user has positioned the ultrasound probe, to mark the end locations, as the end location.
However,
Kadoury in a similar field of endeavor teaches a volume defining unit (the electronic circuitry of system 100 in fig. 1) adapted to: obtain a user-defined start location for the ultrasound probe using the ultrasound probe tracker ([0065] discloses using sensor 123 to determine the position of the probe 122 at position 402), by determining a location at which the user has positioned the ultrasound probe, to mark the start location of the ultrasound image process, as the user-defined start location ([0055], 306 in fig. 3 discloses having the user position a probe at a first location and in 308 obtaining a tracking pose of the probe in the first probe position. The first position corresponds to position 402 in fig. 4); 
obtain a user-defined end location for the ultrasound probe using the ultrasound probe tracker ([0065] discloses using sensor 123 to determine the position of the probe 122 at position 404), by determining a location at which the user has positioned the ultrasound probe, to mark the end locations, as the end location ([0055], 310 in fig. 3 discloses having the user position the probe at a second location and in 312 obtaining a tracking pose of the probe in the second position. The second position corresponds to position 404 in fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lachaine to obtain a user-defined start location for the ultrasound probe using the ultrasound probe tracker and obtain a user-defined end location for the ultrasound probe using the ultrasound probe tracker. The motivation to apply the known technique of obtaining a user-defined start location for the ultrasound probe using the ultrasound probe tracker and obtaining a user-defined end location for the ultrasound probe using the ultrasound probe tracker of Kadoury to the system of Lachaine would be to allow for the predictable results of having the user define the region of the subject in which imaging is to be performed, thereby reducing the amount of time of the procedure because only the area of interest to the user is being imaged.
Lachaine in view of Kadoury does not specifically teach defining a volume between the user-defined start location and the user-defined end location as the volume to be imaged; and determining guidance instructions for specifying a planned movement of the ultrasound probe from the user-defined start location to the user-defined end location, with respect to the volume to be imaged using the ultrasound probe guidance system.
However,
Rothberg in a similar field of endeavor teaches defining a volume between the start location and the end location as the volume to be imaged ([0061] and fig. 1 discloses the path 107 between start point 109 and end point 111 covers the anatomical area 105 which is considered the volume to be imaged); and
determining guidance instructions for specifying a planned movement of the ultrasound probe from the start location to the end location, with respect to the volume to be imaged ([0015] discloses “determine the predetermined path” and [0060] discloses the predetermined path 107 in fig. 1 includes instructions for moving the probe from start point 109 to end point 111) using the ultrasound probe guidance system ([0127] discloses the ultrasound system 1200 in fig. 12 performs the processes described in the disclosure and [0126] discloses the host device 1104 includes processing elements that provide instructions for moving the probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lachaine in view of Kadoury to define a volume between the start location and the end location as the volume to be imaged and determine guidance instructions for specifying a planned movement of the ultrasound probe from the user-defined start location to the user-defined end location, with respect to the volume to be imaged using the ultrasound probe guidance system. The motivation to apply the known technique of defining a volume between the start location and the end location as the volume to be imaged and determining guidance instructions for specifying a planned movement of the ultrasound probe from the start location to the end location, with respect to the volume to be imaged of Rothberg to the system of Lachaine in view of Kadoury would be to allow for the predictable results of ensuring the operator moved the probe over specific anatomy of interest located between the start and end locations. 



Claims 9, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachaine in view of Kadoury and Rothberg as applied to claim 8 above, and further in view of Bjaerum (US 20170086785).
Regarding claim 9, Lachaine in view of Kadoury and Rothberg teaches the method of claim 8, as set forth above. Lachaine in view of Kadoury and Rothberg does not specifically teach determining when the ultrasound probe is located at the user-defined start location and both the user-defined start and end locations have been obtained; and in response to determining that the ultrasound probe is at the user-defined start location and the user-defined start and end locations have been obtained, performing the ultrasound imaging process.
However,
Bjaerum in a similar field of endeavor teaches determining when the ultrasound probe is located at the user-defined start location and both the user-defined start and end locations have been obtained ([0025] discloses during step 202 the system receives user input in order to determine the desired ROI and scan plane positions, the last of the desired positions is considered to be the end location. [0026] then discloses the probe is positioned on an object’s surface, the position in which the probe is positioned is considered the start location); and 
in response to determining that the ultrasound probe is at the user-defined start location and the user-defined start and end locations have been obtained, performing the ultrasound imaging process ([0025]-[0026] in response to the determining an end location in step 202 and placing the probe at the start location in step 204 in method 200 shown in fig. 2 the method is able to perform the remainder of the ultrasound imaging process. If no user input is received in order to determine an end location and the probe is never placed on the object surface the imaging process would not be allowed to continue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Lachaine in view of Kadoury and Rothberg to determine when the ultrasound probe is located at the user-defined start location and both the user-defined start and end locations have been obtained; and in response to determining that the ultrasound probe is at the user-defined start location and the user-defined start and end locations have been obtained, performing the ultrasound imaging process. The motivation to apply the known technique of determining when the ultrasound probe is located at the user-defined start location and both the user-defined start and end locations have been obtained; and in response performing the ultrasound imaging process of Bjaerum to the method of Lachaine in view of Kadoury and Rothberg would be to allow for the predictable results of ensuring all of the initial data needed to perform the ultrasound imaging process has been received, thereby reducing the overall time of the procedure by eliminating the potential for error. 
Regarding claims 10 and 14, Lachaine in view of Kadoury and Rothberg teaches the method of claim 8 and the system of claim 12, as set forth above. Kadoury further teaches obtaining a user-defined intermediate location for the ultrasound probe using the ultrasound probe tracker ([0064] discloses acquiring tracking data from a third location 406. The third location is intermediate to position 402 and 404 as shown in fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Lachaine in view of Kadoury and Rothberg to obtaining a user-defined intermediate location for the ultrasound probe using the ultrasound probe tracker. The motivation to apply the known technique of obtaining a user-defined intermediate location for the ultrasound probe using the ultrasound probe tracker of Kadoury to the method of Lachaine in view of Kadoury and Rothberg would be to allow for the predictable results of identifying a specific location between the start and end locations that the user wants to be imaged. 
Lachaine in view of Kadoury and Rothberg does not specifically teach wherein the step of determining guidance instructions comprises determining guidance instructions for specifying a planned movement of the ultrasound probe from the user-defined 5start location, through the user-defined intermediate location and to the user-defined end location, with respect to the volume to be imaged.
However,
Bjaerum in a similar field of endeavor teaches determining guidance instructions for specifying a planned movement of the ultrasound probe from the user-defined 5start location, through the user-defined intermediate location and to the user-defined end location, with respect to the volume to be imaged (fig. 2 discloses a method for providing guidance to a user to move from a start location during step 204 disclosed in [0026] until an end position that occurs at step 222 when the protocol is complete disclosed in [0036]. At step 222 when it is determined that the protocol is not complete the method starts back at step 204 in order to move to the next scan plane. As discloses in [0036] “a series of scan planes” is provided by the user before starting the protocol, because the scan planes are being provided by the user they are considered user-defined. The starting location of the probe is considered the first contact of the probe to the objects surface during step 204, the intermediate location is one of the scan plane positions provided by the user and the end location is the last scan plane position imaged. [0029] discloses “tactile feedback to guide the user toward the desired location”. The tactile feedback is considered the guidance instructions that specify a movement of the ultrasound probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system disclosed by Lachaine in view of Kadoury and Rothberg to determine guidance instructions for specifying a planned movement of the ultrasound probe from the user-defined 5start location, through the user-defined intermediate location and to the user-defined end location, with respect to the volume to be imaged. The motivation to make this modification is in order to increase efficiency by eliminating time the user may have spent trying to find the desired probe position, as recognized by Bjaerum ([0047]).

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachaine in view of Kadoury and Rothberg as applied to claims 1 and 12 above and further in view of Shertukde et al. (US 20070191740, hereinafter Shertukde) and Ryu et al. (US 20160019441, hereinafter Ryu).
Regarding claims 2 and 13, Lachaine in view of Kadoury and Rothberg teaches the method of claim 1 and the ultrasound guidance system of claim 12, as set forth above. Lachaine in view of Kadoury and Rothberg does not specifically teach determining a maximum allowable duration of the ultrasound imaging process.
However, 
Shertukde in a similar field of endeavor teaches determining a maximum allowable duration of the ultrasound imaging process ([0110] discloses the length of time in which data is collected is dependent on the length in which the patient can hold their breath and [0139] discloses the number of heartbeats used for the method 1200 is dependent on the length of time a patient can hold their breath. The determined time the patient can hold their breath is considered the maximum allowable duration of the imaging process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system disclosed by Lachaine in view of Kadoury and Rothberg to determine a maximum allowable duration of the ultrasound imaging process. The motivation to apply the known technique of determining a maximum allowable duration of the ultrasound imaging process of Shertukde to the method and system of  Lachaine in view of Kadoury and Rothberg would be to allow for the predictable results of determining how long the operator has to move from the start position to the end position.
Lachaine in view of Kadoury, Rothberg and Shertukde does not specifically teach determining a distance of a path for the ultrasound probe between the user-defined start location and the user-defined end location; and determining a minimum speed of movement for the ultrasound probe during the ultrasound imaging process based on the maximum allowable duration and the distance.
However,
Ryu in a similar field of endeavor teaches determining a distance of a path for the ultrasound probe between the start location and the end location ([0067], “determining a change between a previously received frame and the currently received frame”, the previously received frame is considered the start position and the current frame is considered the end position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system disclosed by Lachaine in view of Kadoury, Rothberg and Shertukde to determine a distance of a path for the ultrasound probe between the user-defined start location and the user-defined end location. The motivation to apply the known technique of determining a distance of a path for the ultrasound probe between the start location and the end location of Ryu to the method and system of Lachaine in view of Kadoury, Rothberg and Shertukde would be to allow for the predictable results of determining how far the user needs to move the probe in order to complete the entire procedure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Lachaine in view of Kadoury, Rothberg, Shertukde and Ryu by dividing the distance between the start location and the end location calculated in Ryu by the maximum allowable duration of Shertukde to determine the minimum speed of movement for the ultrasound probe during the imaging process. The motivation to do this would be to allow for the predictable results of indicating to the user how fast they need to move the ultrasound probe in order to complete the entire procedure within the allowable time.

Claims 3, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachaine in view of Kadoury, Rothberg, Shertukde, and Ryu as applied to claim 2 above, and further in view of Toji (US 20170112471).
Regarding claim 3, Lachaine in view of Kadoury, Rothberg, Shertukde, and Ryu teaches the method of claim 2, as set forth above. Lachaine in view of Kadoury, Rothberg, Shertukde, and Ryu does not specifically teach the step of monitoring a movement of the ultrasound probe during the ultrasound imaging process comprises: determining a current location of the ultrasound probe relative to one or more of the user-defined start location and the user-defined end location; determining a current time elapsed during the ultrasound imaging process; determining the average speed of movement during the ultrasound imaging process based on the current location of the ultrasound probe and the current time elapsed; and determining whether the average speed of movement is greater than or equal to the minimum speed of movement to determine whether the user is adhering to the guidance instructions.
However, 
Toji in the same field of endeavor teaches the step of monitoring an actual movement of the ultrasound probe during the ultrasound imaging process (Abstract) comprises: 
determining a current location of the ultrasound probe relative to one or more of the start location and the end location ([0054], “acquires an acoustic line signal related to the latest transmission event” which corresponds to the position of the probe and “detects the difference (displacement) between the acoustic line signals” to determine the location of the current position to the last position (start location)); 
determining a current time elapsed during the ultrasound imaging process ([0054], “a difference in the execution time of the transmission event”); 
determining the average speed of movement during the ultrasound imaging process based on the current location of the ultrasound probe and the current time elapsed ([0054]-[0055], “the moving speed of the probe 2 is detected” based on the latest transmission event and the difference in execution time); and 
determining whether the average speed of movement is greater than or equal to the minimum speed of movement to determine whether the user is adhering to the guidance instructions ([0055], “selection unit 17 determines whether the moving speed of the ultrasound probe 2 is greater than a predetermined threshold value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Lachaine in view of Kadoury, Rothberg, Shertukde, and Ryu to have determined the average speed of movement during the ultrasound imaging process based on the current location of the ultrasound probe and the current time elapsed and comparing the speed to the determined minimum speed of movement. The motivation to apply the known technique of determining the average speed of movement during the ultrasound imaging process based on the current location of the ultrasound probe and the current time elapsed and comparing the speed to the determined minimum speed of movement of Toji to the method of Lachaine in view of Kadoury, Rothberg, Shertukde, and Ryu would be to allow for the predictable results of determining whether the user is following the guidance instructions which would allow the system to inform the user to adjust their actions or continue course based on the determination.
Regarding claim 16, Lachaine in view of Kadoury, Rothberg, Shertukde, Ryu, and Toji teaches the method of claim 3, as set forth above. Shertukde further teaches the maximum allowable duration is based at least in part on a subject-defined maximum duration ([0110] discloses the length of time in which data is collected is dependent on the length in which the patient can hold their breath).
Regarding claim 17, Lachaine in view of Kadoury, Rothberg, Shertukde, Ryu, and Toji teaches the method of claim 3, as set forth above. Shertukde further teaches the maximum allowable duration is based at least in part on a maximum duration time of the ultrasound imaging process by the ultrasound imaging system ([0167]-[0169] discloses the system instructs the user to hold their breath for eight seconds and turns the touchscreen dark for the duration of the data acquisition time meaning the system is providing the maximum duration time of the ultrasound imaging process).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachaine in view of Kadoury, Rothberg, Shertukde, Ryu, and Toji as applied to claim 3 above, and further in view of Kawabata et al. (US 20150222838, hereinafter Kawabata).
Regarding claim 4, Lachaine in view of Kadoury, Rothberg, Shertukde, Ryu, and Toji teaches the method of claim 3, as set forth above. Lachaine in view of Kadoury, Rothberg, Shertukde, Ryu, and Toji does not specifically teach the maximum allowable duration is based on a user-defined maximum duration.
However,
Kawabata in a similar field of endeavor teaches the maximum allowable duration is based on a user-defined maximum duration ([0085] discloses a target cardiac cycle period is selected by the operator using the operation inputter 10. [0084] discloses a cardiac cycle as “a time period from a time immediately after the second end diastole to a next end diastole” so by having the user select the target cardiac cycle the user is defining the duration of the procedure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Lachaine in view of Kadoury, Rothberg, Shertukde, Ryu, and Toji to have the maximum allowable duration be based on a user-defined maximum duration. The motivation to apply the known technique of having the maximum allowable duration be based on a user-defined maximum duration to the method of Lachaine in view of Kadoury, Rothberg, Shertukde, Ryu, and Toji would be to allow for the predictable results of giving the user the ability to set the time for the procedure for when the user only wants to image a portion of the region.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachaine in view of Kadoury, Rothberg, Shertukde, Ryu, and Toji as applied to claim 3 above, and further in view of Watanabe (US 20180161003). 
Regarding claim 18, Lachaine in view of Kadoury, Rothberg, Shertukde, Ryu, and Toji teaches the method of claim 3, as set forth above. Lachaine in view of Kadoury, Rothberg, Shertukde, Ryu, and Toji does not specifically teach the maximum allowable duration is based at least in part on a frame rate of the ultrasound imaging system and a number of ultrasound images that can be stored by the ultrasound imaging system.
However,
Watanabe in a similar field of endeavor teaches the maximum allowable duration is based at least in part on a frame rate of the ultrasound imaging system and a number of ultrasound images that can be stored by the ultrasound imaging system ([0149] discloses the upper limit of a computation time is determined in accordance with the frame rate of an ultrasound image and the storage capacity of the data storage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Lachaine in view of Kadoury, Rothberg, Shertukde, Ryu, and Toji to have the maximum allowable duration is based at least in part on a frame rate of the ultrasound imaging system and a number of ultrasound images that can be stored by the ultrasound imaging system the motivation to apply the known technique of having the maximum allowable duration is based at least in part on a frame rate of the ultrasound imaging system and a number of ultrasound images that can be stored by the ultrasound imaging system of Watanabe to the method of Lachaine in view of Kadoury, Rothberg, Shertukde, Ryu, and Toji would be to allow for the predictable results of making sure the time is not so great that it cannot be performed by the ultrasound system performing the method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.W.B./Examiner, Art Unit 3793            

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791